Title: To George Washington from George Lewis, 18 July 1795
From: Lewis, George
To: Washington, George


          
            Dr Uncle
            Fredericksburg [Va.] 18th of July 1795
          
          I return’d last evening from Kentucky, and have never had it in my power to write you till now. I made every exertion while in that country to vew your lands and my own on green river, but could never get to see a foot of either. I made two appointments to meet company’s that had agreed to go down with me, but was disappointed by both, indeed it was the opinion of most the old woodsmen that unless I could get the person who survey’d or some of his attendants, to shew the land, it would be useless to attempt it at that season; as many had gone down & return’d without seeing there lands. thus situated I endeavoured by enquiery to get every information possible, of the situation quallity and vallue of your lands, and have every reason to beleive, that I have had the best information, and that from persons who may be depended on, in makeing my enquieries I made a discovery

which I wish’d much to have communicated before this, but as I have already observ’d, the want of conveyance prevented it, in moveing thro the Country I fell in with Genl Spotswood, and speaking of lands, I discover’d, he had been makeing enquiery for those lands of yrs and on examination I found that he had purchased those two tracts of land which you have of Harry Lee, and had enter’d them as his property with the Commissioners of the land tax, and paid the taxes for three years due on them— there can be no doubt of these being the same lands, as they answer in every discription—the 3000 Acre survey has a most valluable Iron bank on it and is thought to be one of the most valluable surveys in that part of the Country, provided the 300 Acre survey of Andrew Woodrows can be purchased, as the only place on which water works can be erected, is taken by this small survey—the two thousand Acre survey is also a good one, and more so as it joins the other, and that on the upper end, so as to admit of wood timber or other Articles as may be wanting for the support of any works that may be erected on the lower survey, being brought down at little or no expence by water. both tracts of land from every enquiery are nearly of the quallity as discribed in the certificates accompanying the two plats you sent me there is settlements within a few miles of the land, and the emigration this spring have mostly gone to that part of the Country, with respect to its immediate vallue. I can only say, that Genl Spotswood gave Lee in February last four shillings pr Acre for the two tracts, and I have every reason to beleive that while we were in that Country, they could have been sold for double that price, without considering the advantages of the Iron bank (with that) there can be no saying what there value is, if the 300 Acre survey can be bought of Woodrow, I would as soon possess them as any lands of the same number Acres in the Western Country.
          I have wrote to Colo. Magill of Winchester (this day) to purchase this land of Woodrows’s if possible (conditionally) and shall only wait yr answer to know whether, I shall purchase it or not. 6/ pr Acre is what I have limitted him to, but 20/ had better be given than to loosse it. Spotswood intended to purchase it, but has declin’d it since shewing him your papers and declares if he looses the land that Lee shall pay him at least 20/ pr Acre for it—I expect Lee has made you deeds for those lands, if

so I cannot account for his conduct. Spotswood has deeds made to him for the lands, by a power of Attorney from Lee to his agent in that country for that purpose, and had them recorded while there, I have enter’d the land with the Commissioners in Yr name, but would not pay the tax untill I herd further from you; Mr Daingerfield who does my business in that Country is now in with me, and should you be secur’d in the lands, and wish the taxes paid I will direct him to pay them.
          Mrs Lewis joins me in Love to my Aunt Washington and respects to the young ladies. I am with every respect yr affectionate Nephew
          
            Go: Lewis
          
        